DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            VASILY LONDON,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-1663

                            [August 12, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara Duffy, Judge;
L.T. Case No. 07-17348CF10A.

   Vasily London, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., CONCUR.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.